Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 7/7/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 14-15, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22-24 claim the limitations of a computerized device programmed to “alter[…] administration of insulin by [an] insulin infusion device…wherein the altering is performed by the insulin infusion device in accordance with the at least one of the triggered insight messages communicated from the server system to the insulin infusion device.”  This subject matter, however, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Compliance With 35 U.S.C. 112” that appeared in the Federal Register, Vol. 84, No.4, on Monday, January 7, 2019, in this regard.  Specifically, see pages 61-62 under the sub-heading “Review of Issues under 35 U.S.C. 112(a) Related to Examination of
Computer-Implemented Functional Claim Limitations”.






 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7, 11-15 and 21-24 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 13 and 21 the following limitations can be performed as a mental process by a human being alone, in terms of a human being performing
A […] method of managing use of a diabetes management device, the method comprising:
receiving […] input data for a user of the diabetes management device and user feedback […] associated with the user, the input data comprising infusion device data […] and the input data comprising sensor glucose data […];
generating […] based on the received input data, a number of glycemic insight messages for delivery to the user […] wherein generating each glycemic insight message comprises:
deriving an insight event from user-specific historical data for that user that correlates a specific situation and a particular glucose pattern for that user;
generating a corresponding glycemic outcome for that user based on: the received input data for the user, the user feedback from the user […] related to previously delivered glycemic insight messages, and the user-specific historical data for that user;
mapping the insight event to the corresponding glycemic outcome for that user;
deriving a statistical association between the insight event and the corresponding glycemic outcome that the insight event is mapped to, and
generating the glycemic insight message that conveys information regarding the statistical association between the insight event and the corresponding glycemic outcome that the insight event is mapped to, and

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “diabetes management device,” “computer”, “cloud-based server”, “user device”, “insulin infusion device”, “continuous glucose sensor”, “at least one processing device,” and/ or “a non-transitory processor-readable medium”, “a medical device system”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “diabetes management device,” “computer”, “cloud-based server”, “user device”, “insulin infusion device”, “continuous glucose sensor”, “at least one processing device,” and/ or “a non-transitory processor-readable medium”, “a medical device system”,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.

Response to Arguments
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 112(a):

    PNG
    media_image1.png
    208
    699
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the cited paragraphs do not provide written description support for how to program a computer to perform these functions but, instead, outline how a human being can alter the administration of insulin by an insulin infusion device.  And it is within the BRI of Applicant’s claimed limitations that the functions are performed by computer devices.

	Applicant argues pages 14-15 in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    187
    681
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    134
    689
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the 101 rejection does not state that human beings can perform “receiv[ing] input data…from a user device” (emphasis added).  Instead, the rejection identifies as part of the abstract idea “receiving […] input data for a user of the diabetes management device and user feedback […] associated with the user”.  Receiving/collecting data has been repeatedly held by the CAFC to be a mental process.  See, e.g., Electric Power Group.



    PNG
    media_image4.png
    463
    708
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant does not claim a “particular treatment for a medical condition”.  Applicant does not claim any medical treatment to the extent that with the exception of Claims 22-24 Applicant merely claims generating visual outputs on a computer display screen.  Furthermore, even taking Claims 22-24 into account Applicant in terms of altering the adjustment on an insulin pump, this also does not claim a particular treatment to the extent that Applicant does not claim, e.g., “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Vanda, slip. op., page 32.  Applicant does not claim any specific method of treatment, nor any specific patients that receive that treatment, nor specific doses, nor that any specific outcome is achieved by the treatment.
Alice, Ultramercial, Electric Power Group, etc..  In other words, Applicant claims the server for the generic, well-known, and conventional purpose of running a computer program.  That the computer program that embodies the Applicant’s abstract idea is ostensibly novel and non-obvious does not render patent eligible subject matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715